

116 HRES 744 IH: Expressing the sense of the House of Representatives that the Senate should amend its rules to require a sitting United States Senator actively seeking election to the Presidency of the United States to recuse himself or herself from the impeachment trial of an incumbent President of the United States who is serving his or her first term in office.
U.S. House of Representatives
2019-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 744IN THE HOUSE OF REPRESENTATIVESDecember 5, 2019Mr. Smith of Missouri (for himself, Mr. David P. Roe of Tennessee, Mr. Waltz, Mr. Guest, Mr. LaMalfa, Mr. Hice of Georgia, Mr. Crenshaw, Mr. Wright, Mr. Smith of Nebraska, Mr. Kevin Hern of Oklahoma, Mr. Riggleman, Mr. Arrington, Mr. Banks, Mr. Walker, Mr. Yoho, Mr. Gosar, Mr. Rogers of Alabama, Mr. Duncan, Mr. Luetkemeyer, Mr. Babin, Mr. DesJarlais, Mr. Mullin, Mr. Crawford, Mr. Long, Mr. Hunter, Mr. Marshall, and Mr. Austin Scott of Georgia) submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONExpressing the sense of the House of Representatives that the Senate should amend its rules to
			 require a sitting United States Senator actively seeking election to the
			 Presidency of the United States to recuse himself or herself from the
			 impeachment trial of an incumbent President of the United States who is
			 serving his or her first term in office.
	
 Whereas the House of Representatives has the sole power to impeach the President of the United States;
 Whereas the Senate has the sole power to conduct a trial to remove the President from office; Whereas, during an impeachment trial, the Vice President of the United States does not preside over the Senate in his or her role as President of the Senate due to a clear conflict of interest, but rather the Chief Justice of the United States Supreme Court presides;
 Whereas a sitting United States Senator actively seeking the Presidency of the United States has a vested interest in the reputation and political future of an incumbent President of the United States who is currently serving his or her first term in office;
 Whereas Senate rules governing impeachment proceedings requires United States Senators to make the following oath prior to an impeachment trial:
			
 I solemnly swear (or affirm, as the case may be) that in all things appertaining to the trial of the impeachment of ——— ———, now pending, I will do impartial justice according to the Constitution and laws: So help me God.;
 Whereas a sitting United States Senator actively seeking to unseat the incumbent President of the United States cannot claim impartiality in his or her political opponent’s impeachment trial; and
 Whereas the Constitution grants both chambers of Congress the authority to determine the Rules of its Proceedings: Now, therefore, be it  That it is the sense of the House of Representatives that the Senate should amend its rules to require a sitting United States Senator actively seeking election to the Presidency of the United States to recuse himself or herself from the impeachment trial of an incumbent President of the United States who is serving his or her first term in office.
		